PATTERSON, District Judge.
This is an application by a landlord who had leased premises in Brooklyn to the bankrupt for a term of years, to compel the receiver to pay rent for some six months between the filing of the involuntary petition and the adjudication of bankruptcy. No ancillary receiver was appointed in the Eastern District and there is nothing to show that the receiver appointed in this district ever used or took possession of the premises or adopted the lease.
The basis of the rule requiring a receiver or trustee to pay a reasonable rent for premises as one of the expenses of administration is that he has taken over the premises and has used them in the course of liquidation. In such cases rent for the occupancy is allowed as one of the expenses in administering the estate. In re Hersey (D. C.) 171 F. 998; Gardner v. Gleason (C. C. A.) 259 F. 755. Where possession by the receiver is lacking, he cannot be held for rent. See Petition of Colburn (C. C. A.) 16 F.(2d) 780. In this case the premises were in possession of the bankrupt, not of the receiver. The petition will therefore be denied.